473 F.2d 691
William Archie MAYFIELD, Jr., Appellee,v.Bill STEED, Acting Commissioner of the Department ofCorrections, Appellant.
No. 72-1568.
United States Court of Appeals,Eighth Circuit.
Feb. 6, 1973.

Oliver L. Adams, Rogers, Ark., on brief for appellant.
John W. Murphy, Fayetteville, Ark., for appellee.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment of the District Court granting a writ of habeas corpus to William Archie Mayfield, Jr.  (Mayfield). We affirm.


2
Mayfield was convicted of second degree murder in Arkansas state court by a jury from which all women were admittedly systematically excluded.  His conviction was affirmed by the Arkansas Supreme Court.  Judge Eisele, in a soundly reasoned memorandum opinion, held that the systematic exclusion of women is impermissible under the rationale of Peters v. Kiff, 407 U.S. 493, 92 S. Ct. 2163, 33 L. Ed. 2d 83 (1972), and Ballard v. United States, 329 U.S. 187, 67 S. Ct. 261, 91 L. Ed. 181 (1946).


3
Pursuant to the provisions of Rule 8 of the rules of this Court, we affirm the judgment of the trial court on the basis of its memorandum opinion.  Mayfield v. Steed, 345 F. Supp. 806 (E.D.Ark.1972)